DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim objections to claims 31, 35, and 40 have been withdrawn in light of the instant amendment to claims.
The 101 claim rejections to claims 21-29 have been withdrawn in light of the instant amendment to claims.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
For claims 1, 12, 21 and 30, the Applicant argues that that the cited references do not 
disclose the amended limitations.  The Office disagrees.
Specifically, Jones teaches A processor comprising: one or more circuits to exclusively allocate one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions, (Jones [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.) and Tu teaches wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions. (Tu abst: A number of nodes in a tree to be partitioned is determined. The tree is then iteratively partitioned with the GPU. Col. 6, lines 39-42:  In space-driven partitioning trees, the space decomposition is totally independent to the dataset. For example, a PR quadtree is a type of trie, in which each link node has at most four children.)
Jones and Tu are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Tu before him or her to modify the Jones’s system with Tu’s teaching. The motivation for doing so would be handle (Tu Col. 6, lines 53-54) GPUs as dynamic memory allocation on the thread level.
	The combination of Jones and Tu teaches the limitations of independent claim 1, and  independent claims 12, 21 and 30.
Applicant’s arguments for dependent claims 2-11, 13-20, 22-29 and 31-41 are based on their respective base independent claims 1, 12, 21 and 30, which are addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-17, 19-31, 33-39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), in view of Tu et al. (US 11176631 B1).  
Regarding Claim 1, Jones teaches
A processor comprising: one or more circuits to exclusively allocate one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions, (Jones [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
	Jones does not teach wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
	However, Tu teaches wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
 (Tu abst: A number of nodes in a tree to be partitioned is determined. The tree is then iteratively partitioned with the GPU. Col. 6, lines 39-42:  In space-driven partitioning trees, the space decomposition is totally independent to the dataset. For example, a PR quadtree is a type of tier, in which each link node has at most four children.)
Jones and Tu are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Tu before him or her to modify the Jones’s system with Tu’s teaching. The motivation for doing so would be handle (Tu Col. 6, lines 53-54) GPUs as dynamic memory allocation on the thread level.
 	Regarding Claim 2, Jones and Tu teach
The processor of claim 1, wherein: the one or more memory portions are contained in a memory block of a tree of related memory blocks; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
a first group of the one or more instruction threads concurrently examines the tree of related memory blocks and determines a first thread of the first group and a first memory block for an allocation; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group .") (i.e. thread request allocation is first thread and the memory block is first block.)
the first thread locates a first one or more memory portions for the allocation in the first memory block; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks, where all blocks at given level are the same size, as described in conjunction with FIG. 5. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level … When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap .) (i.e. portions of the nested hierarchical heap is one or more memory portions)
the first thread updates a state for the first memory block to indicate the first one or memory portions are allocated; (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second thread is able to allocate or deallocate the one or more other memory portions in a second block of the tree of related memory blocks while the first thread locates the first one or more memory portions. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 3, Jones and Tu teach
The processor of claim 2, wherein the state for the first memory block is not stored in the first memory block and the first memory block is a terminal branch of the tree of related memory blocks. (Tu Col. 3, lines 46-50: Multi-GPU Support: With today's data-intensive applications, efficient support for datasets that cannot fit into the GPU's global memory is necessary. To address that, GAT uses a memory allocation table (MAT) to keep track of the leaf blocks residing in global memory.) (i.e. state for memory leaf block are not stored in memory block)
 Regarding Claim 5, Jones and Tu teach
The processor of claim 2, wherein the state comprises one or more values indicating information about the one or more memory portions contained in the memory block. (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 6, Jones and Tu teach
The processor of claim 2, wherein the first thread locates the first one or more memory portions to be allocated in a third memory block of the tree of related memory blocks if the first memory block does not contain the first one or more memory portions to be allocated, the third memory block being in a different branch of the tree of related memory blocks. (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single block at the immediately higher level of the hierarchy, an allocation is satisfied using one or more blocks within a block collection at one heap level. In other words, blocks from two or more block collections need never be combined to satisfy an allocation request. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.) (i.e. if the first memory block does not contain memory portions to be allocated, the third memory block to be allocated is in a different branch/heap level of the tree.)
Regarding Claim 7, Jones and Tu teach
The processor of claim 2, wherein the first thread locks the first block by modifying the state for the first block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 8, Jones and Tu teach
The processor of claim 2, wherein the state comprises one or more values indicating additional memory blocks to be concurrently examined in the tree of related memory blocks. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block collections at the heap level L are found by following a pointer to the next block collection stored in the block collection state for the preceding block collection for the heap level L. [0091]  multiple threads may be attempting to allocate memory at the same time [0098] As is the case for memory allocation requests, multiple threads may be accessing the state for one or more block collections at the same time.)
Regarding Claim 9, Jones and Tu teach
The processor of claim 2, wherein a first memory portion and a second memory portion of the first block indicate a third block containing a third one or more memory portions. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block collections at the heap level L are found by following a pointer to the next block collection stored in the block collection state for the preceding block collection for the heap level L.) (i.e. the first and second memory block belong to the same block collection, which points to an alternate block collection comprising a third memory portion.)
Regarding Claim 11, Jones and Tu teach
The processor of claim 1, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of the GPCs 208.)
Regarding Claim 12, Jones teaches
A system, comprising: one or more processors to exclusively allocate one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions, (Jones [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
	Jones does not teach wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
	However, Tu teaches wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
 (Tu abst: A number of nodes in a tree to be partitioned is determined. The tree is then iteratively partitioned with the GPU. Col. 6, lines 39-42:  In space-driven partitioning trees, the space decomposition is totally independent to the dataset. For example, a PR quadtree is a type of trie, in which each link node has at most four children.)
Jones and Tu are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Tu before him or her to modify the Jones’s system with Tu’s teaching. The motivation for doing so would be handle (Tu Col. 6, lines 53-54) GPUs as dynamic memory allocation on the thread level.
Regarding Claim 13, Jones and Tu teach
The system of claim 12, wherein: the one or more memory portions are contained in a first block of a set of memory blocks; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
the first block is locked by a first thread of a first group of the one or more instruction threads; (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group.")
the one or more memory portions in the first block are claimed by the first thread; 

 (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. memory portions are claimed when allocated to the thread and unclaimed when released.)
and a second thread of a second group of the one or more instruction threads is able to claim or unclaim the one or more other memory portions in a second block of the set of memory blocks while the first block is locked by the first thread. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 14, Jones and Tu teach
The system of claim 13, wherein the first thread unlocks the first block after the one or more memory portions in the first block are claimed. (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
Regarding Claim 15, Jones and Tu teach
The system of claim 13, wherein the second block is not locked by the first thread. (Jones [0069] To avoid locking access to the entire memory, the nested hierarchical heap is structured such that all allocations have a known size at each level, even at the largest level, permitting lock-free parallel access for levels, assuming the number of requested blocks are available at the appropriate level of the nested hierarchical heap. [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap.)
Regarding Claim 16, Jones and Tu teach
The system of claim 13, wherein the first block and second block of the set of memory blocks are determined based, at least in part, on the size. (Jones [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.)
Regarding Claim 17, Jones and Tu teach
The system of claim 13, wherein each block of the set of memory blocks is associated with a state value indicating information about the block. (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 19, Jones and Tu teach
The system of claim 17, wherein the one or more memory portions in the first block are claimed by updating the state associated with the first block. (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 20, Jones and Tu teach
The system of claim 12, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of the GPCs 208.)
Regarding Claim 21, Jones teaches
A non-transitory machine-readable medium having stored thereon an application programming interface (API), which if performed at least in part by one or more processors, cause the one or more processors to at least: exclusively allocate, by the API, one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions, (Jones Claim 12: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to allocate memory from a nested hierarchical heap [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
Jones does not teach wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
	However, Tu teaches wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
 (Tu abst: A number of nodes in a tree to be partitioned is determined. The tree is then iteratively partitioned with the GPU. Col. 6, lines 39-42:  In space-driven partitioning trees, the space decomposition is totally independent to the dataset. For example, a PR quadtree is a type of trie, in which each link node has at most four children.)
Jones and Tu are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Tu before him or her to modify the Jones’s system with Tu’s teaching. The motivation for doing so would be handle (Tu Col. 6, lines 53-54) GPUs as dynamic memory allocation on the thread level.
Regarding Claim 22, Jones and Tu teach
The non-transitory machine-readable medium of claim 21, wherein: the one or more memory portions and the one or more other memory portions are contained in a memory block of a set of memory blocks;  (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
a first thread of a first group of the one or more instruction threads determines a first memory block of the set of memory blocks;  (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group .") (i.e. thread request allocation is first thread and the memory block is first block.)
the first thread locks the first memory block; the first thread locates a first one or more memory portions to be allocated in the first memory block; the first thread allocates the first one or more memory portions in the first memory block;  (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.) (i.e. marking as allocated is locking the block.)
the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second thread of a second group of the one or more instruction threads is able to locate a second one or more memory portions in the one or more other memory portions in a second block of the set of memory blocks while the first thread locates the first one or more memory portions. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 23, Jones and Tu teach
The non-transitory machine-readable medium of claim 22, wherein the first thread locks the first memory block by modifying a first state value associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 24, Jones and Tu teach
The non-transitory machine-readable medium of claim 22, wherein the first memory block is determined based, at least in part, on the size. (Jones [0075] Assuming an allocation of 513 Kbytes is requested and the block size of heap level 550 is 4096 Kbytes, the heap level 549 will be identified to satisfy the allocation request since the block size for heap level 549 is 512 Kbytes which is less than the requested allocation size. The heap level 548 would equivalently be identified to satisfy an allocation request for 511 Kbytes.)  
Regarding Claim 25, Jones and Tu teach
The non-transitory machine-readable medium of claim 22, wherein the first memory block indicates a third memory block of the set of memory blocks. (Jones [0072]The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level. )
Regarding Claim 26, Jones and Tu teach
The non-transitory machine-readable medium of claim 25, wherein the first thread locates the first one or more memory portions to be allocated in the third memory block if the first memory block does not contain the first one or more memory portions to be allocated.  (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single block at the immediately higher level of the hierarchy, an allocation is satisfied using one or more blocks within a block collection at one heap level. In other words, blocks from two or more block collections need never be combined to satisfy an allocation request. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.) (i.e. if the first memory block does not contain memory portions to be allocated, the third memory block to be allocated is in a different branch/heap level of the tree.)
Regarding Claim 27, Jones and Tu teach
The non-transitory machine-readable medium of claim 22, wherein the first thread allocates the first one or more memory portions in the first memory block by modifying a first state value associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 28, Jones and Tu teach
The non-transitory machine-readable medium of claim 27, wherein the first state value is modified by setting bitwise values indicating a status for each of the one or more memory portions. (Jones [0091] The block collection state for each block collection includes an availability map indicating block availability. Each block in the block collection is assigned one bit in this bitmap (for example a bit set to a value of 1 indicates that the corresponding block is available for allocation))
Regarding Claim 29, Jones and Tu teach
The non-transitory machine-readable medium of claim 22, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the first group and the second group of the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of the GPCs 208.)
Regarding Claim 30, Jones teaches
A method, comprising: exclusively allocating one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions,  (Jones [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
Jones does not teach wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
	However, Tu teaches wherein each of the one or more memory portions is designated by two or more other memory portions of a higher level in a hierarchy of memory portions.
 (Tu abst: A number of nodes in a tree to be partitioned is determined. The tree is then iteratively partitioned with the GPU. Col. 6, lines 39-42:  In space-driven partitioning trees, the space decomposition is totally independent to the dataset. For example, a PR quadtree is a type of trie, in which each link node has at most four children.)
Jones and Tu are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Tu before him or her to modify the Jones’s system with Tu’s teaching. The motivation for doing so would be handle (Tu Col. 6, lines 53-54) GPUs as dynamic memory allocation on the thread level.
Regarding Claim 31, Jones and Tu teach
The method of claim 30, wherein: the one or more memory portions and the one or more other memory portions are contained in one or more memory blocks;  (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
a first group of the one or more instruction threads concurrently examines the one or more memory blocks and determines a first thread of the first group and a first memory block for an allocation; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group .") (i.e. thread request allocation is first thread and the memory block is first block.)
the first thread locks the first memory block; the first thread determines if a first one or more memory portions of the one or more memory portions are contained in the first memory block; (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0091] the memory allocator determines if K contiguous blocks are available in a single block collection at heap level L)
in response to a determination that the first one or more memory portions are available in the first memory block, the first thread allocates the first one or more memory portions in the first memory block;  (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
6 of 9Application No. 16/813,116Preliminary Amendment dated November 2. 202 1the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second group of the one or more instruction threads is able to allocate and deallocate a second one or more memory portions of the one or more other memory portions in a second memory block of the one or more memory blocks while the first thread allocates the first one or more memory portions.  (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 33, Jones and Tu teach
The method of claim 31, wherein the first thread locks the first memory block by modifying a first state value associated with the first memory block.  (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 34, Jones and Tu teach
The method of claim 31, wherein the first memory block is determined based, at least in part, on the size. (Jones [0075] Assuming an allocation of 513 Kbytes is requested and the block size of heap level 550 is 4096 Kbytes, the heap level 549 will be identified to satisfy the allocation request since the block size for heap level 549 is 512 Kbytes which is less than the requested allocation size. The heap level 548 would equivalently be identified to satisfy an allocation request for 511 Kbytes.)
Regarding Claim 35, Jones and Tu teach
The method of claim 31, wherein the first thread determines a third memory block of the one or more memory blocks in response to a determination that the first one or more memory portions are not available in the first memory block.  (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single block at the immediately higher level of the hierarchy, an allocation is satisfied using one or more blocks within a block collection at one heap level. In other words, blocks from two or more block collections need never be combined to satisfy an allocation request. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.) (i.e. if the first memory block does not contain memory portions to be allocated, the third memory block to be allocated is in a different branch/heap level of the tree.)
Regarding Claim 36, Jones and Tu teach
The method of claim 35, wherein the first thread allocates the first one or more memory portions in the third memory block.  [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.)
Regarding Claim 37, Jones and Tu teach
The method of claim 31, wherein the first thread allocates the first one or more memory portions in the first memory block by modifying a first state associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 38, Jones and Tu teach
The method of claim 37, wherein the first state is modified by setting individual bit values indicating a status for each of the one or more memory portions. (Jones [0091] The block collection state for each block collection includes an availability map indicating block availability. Each block in the block collection is assigned one bit in this bitmap (for example a bit set to a value of 1 indicates that the corresponding block is available for allocation))
Regarding Claim 39, Jones and Tu teach
The method of claim 33, wherein the first state comprises one or more values indicating additional memory blocks to be concurrently examined in the tree of related memory blocks. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block collections at the heap level L are found by following a pointer to the next block collection stored in the block collection state for the preceding block collection for the heap level L. [0091]  multiple threads may be attempting to allocate memory at the same time [0098] As is the case for memory allocation requests, multiple threads may be accessing the state for one or more block collections at the same time.)
Regarding Claim 41, Jones and Tu teach
The method of claim 30, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the first group and the second group of the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of the GPCs 208.)
Claim(s) 4, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), in view of Tu et al. (US 11176631 B1), further in view of Troxel et al. (US 20100169886 A1).  
Regarding Claim 4, Jones and Tu teach
The processor of claim 2,
Jones-Tu does not teach wherein the first group determines the first thread and the first memory block by voting by each thread of the first group.
However, Troxel teaches wherein the first group determines the first thread and the first memory block by voting by each thread of the first group. (Troxel [0020] The voter/comparator 114 is connected to the processors (102-106) and the peripherals 116 and I/O transactions can be first analyzed by the voter/comparator 114 prior to being released to the peripherals 116. For example in the system 100 of FIG. 1 an I/O transaction is received from each processor (102, 104 and 106). These transactions are compared to determine if a majority transaction is present (e.g., at least two out of the three processors have provided the same (or a corresponding) transaction). Once a majority I/O transaction has been determined, it is then released (or approved for release) by the voter comparator 114 to the peripheral corresponding to the I/O transaction. By analyzing only the I/O transactions, the processors are permitted to operate at full speed with respect to memory transactions.) (i.e. the voting determines a majority transaction is present, it is released to the peripheral corresponding to the I/O transaction;  the voting for memory allocation .)
Jones, Tu and Troxel are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones, Tu and Troxel before him or her to modify the Jones-Tu’s system with Troxel’s teaching. The motivation for doing so would be that (Troxel [0020]) processors can perform at a full throughput rate with respect to memory. 
Regarding Claim 32, Jones and Tu teach
The method of claim 31,
Jones-Tu does not teach wherein the first group determines the first thread and the first memory block by voting by each thread of the first group.
However, Troxel teaches wherein the first group determines the first thread and the first memory block by voting by each thread of the first group. (Troxel [0020] The voter/comparator 114 is connected to the processors (102-106) and the peripherals 116 and I/O transactions can be first analyzed by the voter/comparator 114 prior to being released to the peripherals 116. For example in the system 100 of FIG. 1 an I/O transaction is received from each processor (102, 104 and 106). These transactions are compared to determine if a majority transaction is present (e.g., at least two out of the three processors have provided the same (or a corresponding) transaction). Once a majority I/O transaction has been determined, it is then released (or approved for release) by the voter comparator 114 to the peripheral corresponding to the I/O transaction. By analyzing only the I/O transactions, the processors are permitted to operate at full speed with respect to memory transactions.) (i.e. the voting determines a majority transaction is present, it is released to the peripheral corresponding to the I/O transaction;  the voting for memory allocation.)
Jones, Tu and Troxel are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones, Tu and Troxel before him or her to modify the Jones-Tu’s system with Troxel’s teaching. The motivation for doing so would be that (Troxel [0020]) processors can perform at a full throughput rate with respect to memory.
Claim(s) 10, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), referred herein as Jones, in view of Nordquist (US 7533237 B1), referred herein as Nordquist.  
Regarding Claim 10, Jones and Tu teach
The processor of claim 2, 
Jones does not teach wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.  
However, Nordquist teaches wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions. (Nordquist  Col. 9, lines 34-37: If, in step 552 memory allocation controller 500 determines that the thread requires a memory allocation, then in step 554 memory allocation controller 500 determines if an allocation unit 410 is available. (i.e. the second thread request allocation). Col. 10 lines 1-4: If, in step 554 memory allocation controller 500 determines that an allocation is not available, then in step 570 memory allocation controller 500 determines if all of the threads are allocated. Col. 10, lines 11-18: When all of the threads are allocated, all of the entries in thread tables 330 are occupied with active threads and memory allocation controller 500 returns to step 554 to wait until a thread completes execution and deallocates its allocation unit 410. (i.e. second thread has to wait for first thread to deallocation, second thread cannot perform its own deallocation.) When memory allocation controller 500 cannot allocate memory for a thread launch request it indicates that a launch is not available, effectively stalling further thread launch requests.)
Jones, Tu and Nordquist are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones, Tu and Nordquist before him or her to modify the Jones-Tu’s system with Nordquist’s teaching. The motivation for doing so would be the (Nordquist [abst]) dynamically allocating memory for thread processing may reduce memory requirements while maintaining thread processing parallelism. 
Regarding Claim 40, Jones and Tu teach
The method of claim 31,
Jones does not teach wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.
However, Nordquist teaches wherein, based on a determination that the second group of one or more instruction threads is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions. (Nordquist  Col. 9, lines 34-37: If, in step 552 memory allocation controller 500 determines that the thread requires a memory allocation, then in step 554 memory allocation controller 500 determines if an allocation unit 410 is available. (i.e. the second thread request allocation). Col. 10 lines 1-4: If, in step 554 memory allocation controller 500 determines that an allocation is not available, then in step 570 memory allocation controller 500 determines if all of the threads are allocated. Col. 10, lines 11-18: When all of the threads are allocated, all of the entries in thread tables 330 are occupied with active threads and memory allocation controller 500 returns to step 554 to wait until a thread completes execution and deallocates its allocation unit 410. (i.e. second thread has to wait for first thread to deallocation, second thread cannot perform its own deallocation.) When memory allocation controller 500 cannot allocate memory for a thread launch request it indicates that a launch is not available, effectively stalling further thread launch requests.)
Jones, Tu and Nordquist are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones, Tu and Nordquist before him or her to modify the Jones-Tu’s system with Nordquist’s teaching. The motivation for doing so would be (Nordquist [abst]) dynamically allocating memory for thread processing may reduce memory requirements while maintaining thread processing parallelism.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), referred herein as Jones, in view of Tu et al. (US 11176631 B1), in view of Kandiyanallur (US 20150100730 A1), referred herein as Kandiyanallur.  
Regarding Claim 18, Jones and Tu teach
The system of claim 17, 
Jones-Tu does not teach wherein the first block is locked by incrementing a reference count in the state associated with the first block.
However, Kandiyanallur teaches wherein the first block is locked by incrementing a reference count in the state associated with the first block. (Kandiyanallur [0019] When a thread access the first sub block for a read or write operation, reference count updater 220 may increment the reference count for the first sub block.)
	Jones, Tu and Kandiyanallur are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones, Tu and Kandiyanallur before him or her to modify the Jones-Tu’s system with Kandiyanallur’s teaching. The motivation for doing so would be to (Kandiyanallur [Abst]) free memory safely with low performance overhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Booss; Daniel et al. - US 20200310879 A1 - MEMORY MANAGEMENT IN A MULTI-THREADED COMPUTING ENVIRONMENT
Booss; Daniel et al. - US 20180150222 A1 - MEMORY ALLOCATION IN MULTI-CORE PROCESSORS
Getov; Radoslav Nenkov - US 6539464 B1 - Memory allocator for multithread environment
Nickolls; John R. et al.  - US 20120239909 A1 - SYSTEMS AND METHODS FOR VOTING AMONG PARALLEL THREADS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                                                                                                                                                          /GAUTAM SAIN/Primary Examiner, Art Unit 2135